Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s election without traverse of Group I (claims 1-7 and 25-30) filed on 09/26/2022. Additionally, the Applicant has added new claims 52-58. New claims 52-58 are computer program product claims that correspond to claims 1-7, respectively.
This Office Action is in response to the communication and claim amendment
filed on 09/26/2022.  Claims 8-24 and 31-51 were canceled; New claims 52-58 have been added. Claims 1, 25, and 52 are independent claims.  Claims 1-7, 25-30, and 52-58 have been examined and are pending. This Action is made non-FINAL. 

Drawings
The drawings were received on 07/12/2019.  These drawings are reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/31/2019, 05/27/2020, and 10/28/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 25, and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (“Park’728,” US 2016/0006728, published Jan. 7, 2016).
Regarding claim 1, Park discloses a subscription profile downloading method, by a subscription management server, wherein the subscription profile downloading method comprises: 
receiving a profile order from an operator server, wherein the profile order comprises authentication information of an application allowed by the operator server to initiate subscription profile downloading (Park’728: fig. 3, profile order with data (301); pars. 0083-0084, the user 300 may input, into a terminal 350, information which is related to the profile including the Auth code provided for profile download initiation as indicated by reference numeral 306; par. 0078, an MNO 330 may first provide input data, which may include an International Mobile Subscriber Identity (IMSI) or an ICCID, to an SM-DP 320 and make a request for generating a profile as indicated by reference numeral 301); 
returning a profile order response message to the operator server based on the profile order (Park’728: fig. 3, Output Data + Auth Codes + SM-DP Address [Opt]; pars. 0079-0080, when the Subscription Manager-Data Preparation (SM-DP) 320 generates the profile and transmits output data related to the generated profile to the MNO 330, the SM-DP 320 may also transmit the Auth code. Further, the SM-DP 320 may transmit information on an address of the SM-DP as indicated by reference numeral 303); 
receiving an authentication request from a device, wherein the authentication request comprises information about the application initiating subscription profile downloading in the device (Park’728: fig. 6, Step 601; par. 0117, in operation 601, the SM-SR may receive a request for downloading a profile including an Auth code from the eUICC. At this time, the received request may be in the form of the HTTP POST shown in Table 1 or Table 2);
comparing the authentication information with the information about the application to authenticate the application initiating subscription profile downloading (Park’728: fig. 6, Step 601 & 603; pars. 0118-0119, In operation 603, as the SM-DP succeed verification of the Auth code, the SM-SR may receive the profile from the SM-DP, and transmit the profile to the eUICC in operation 604); and
downloading the subscription profile for the device after the authentication succeeds par. 0119, In operation 603, as the SM-DP succeed verification of the Auth code, the SM-SR may receive the profile from the SM-DP, and transmit the profile to the eUICC in operation 604).
Regarding claim 25, claim 25 is directed to a subscription management server comprising:
one or more processors (Park’728: fig. 3, par. 0080; pars. 0236-0239); and 
a memory (Park’728: fig. 3, par. 0080; pars. 0236-0239) coupled to the one or more processors and configured to store a computer program, wherein the one or more processors are configured to run the computer program to configure the subscription management server associate associated with the method claimed in claim 1; claim 25 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 52, claim 52 is directed to a computer program product comprising instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause a subscription management server associated with the method claimed in claim 1; claim 52 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-5, 26-29, and 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park’728,” US 2016/0006728, published Jan. 7, 2016) in view of Lee et al. (“Lee,” US 2017/0142121, published May 18, 2017).
Regarding claim 2, Park’728 discloses the subscription profile downloading method of claim 1. Park’728 discloses receiving a profile order from an operator server, wherein the profile order comprises authentication information of an application allowed by the operator server to initiate subscription profile downloading but does not explicitly disclose the authentication information comprises a first certificate or a first hash value of the first certificate of the application allowed by the operator server to initiate subscription profile downloading , and wherein the information about the application comprises a second certificate or a second hash value of the certificate of the application.
However, in an analogous art, Lee discloses wherein the information about the application comprises certificates (Lee: par. 0080, The CI 208 issues certificates to the profile providing server (SM-DP+) 210 and EUM 206 ..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the method and system of Park’728 to include “the authentication information comprises a first certificate or a first hash value of the first certificate of the application allowed by the operator server to initiate subscription profile downloading , and wherein the information about the application comprises a second certificate or a second hash value of the certificate of the application.”  One would have been motivated to allow the user to prevent unnecessary profiles from being downloaded by making a selection to whether to use a corresponding profile, thus reducing resource waste (Lee: par. 0022).
Regarding claim 3, the combination of Park’728 and Lee teaches the subscription profile downloading of claim 2.  The combination of Park’728 and Lee further teaches the wherein comparing the authentication information with the information about the application comprises either:
determining through comparison, whether the first certificate of the application is consistent with the second certificate in the device (Park’728: fig. 6, Step 601 & 603; pars. 0118-0119, In operation 603, as the SM-DP succeed verification of the Auth code, the SM-SR may receive the profile from the SM-DP, and transmit the profile to the eUICC in operation 604; DeHaan: par. 0058, Authentication information 210 can include any type of data that can be created and verified using well-known security and cryptographic processes, such as such as digital certificate; Lee: par. 0080, The CI 208 issues certificates to the profile providing server (SM-DP+) 210 and EUM 206 ..) or determining, through comparison, whether the first hash value of the application is consistent with the second hash value in the device. 
Regarding claim 4, the combination of Park’728 and Lee teaches the subscription profile downloading method of claim 2. The combination of Park’728 and Lee further discloses authentication information further comprises package of information wherein the authentication information further comprises a first package name of the application allowed by the operator server to initiate subscription profile downloading (Park’728: pars. 0050-0052, a profile may refer to packaging of information included in the UICC in a software form; Lee: par. 0086 package eUICC identifier (ProtectedEID) from the eUICC 204..; pars. 0088, 0090), and wherein the information about the application initiating subscription profile downloading in the device further comprises a second package name of the application initiating subscription profile downloading in the device (Park’728: pars. 0050-0052, a profile may refer to packaging of information included in the UICC in a software form; Lee: par. 0086 package eUICC identifier (ProtectedEID) from the eUICC 204..; pars. 0088, 0090).
Regarding claim 5, the combination of Park’728 and Lee teaches the subscription profile downloading method of claim 4. The combination of Park’728, and Lee further discloses wherein comparing the authentication information with the information about the application initiating subscription profile downloading in the device further comprises determining, through comparison (Park’728: fig. 6, Step 601 & 603; pars. 0118-0119), whether the first package name of the application allowed by the operator server to initiate subscription profile downloading is consistent with the second package name of the application initiating subscription profile downloading in the device (Park’728: fig. 6, Step 601 & 603; pars. 0118-0119; Park’728: pars. 0050-0052, a profile may refer to packaging of information included in the UICC in a software form; Lee: par. 0086 package eUICC identifier (ProtectedEID) from the eUICC 204..; pars. 0088, 0090).
Regarding claim 26, claim 26 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 27, claim 27 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 28, claim 28 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Regarding claim 29, claim 29 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 53, claim 53 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 54, claim 54 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 55, claim 55 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Regarding claim 56, claim 56 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Claims 6-7, 30, and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park’728,” US 2016/0006728, published Jan. 7, 2016) in view of Park et al. (“Park’552,” US 2017/0064552, filed Aug. 31, 2016). 
Regarding claim 6, Park teaches the subscription profile downloading method of claim 1.  Park’728 further discloses wherein the subscription management server comprises a subscription manager-data preparation device (Park’728: abstract, Subscription manger data preparation (SM-DP) and wherein the subscription profile method further comprises: comparing the authentication information with the information about the application initiating subscription profile downloading in the device to authenticate the application initiating subscription profile downloading and download the subscription profile for the device after the authentication succeeds but does not explicitly disclose,
sending, by the subscription manager-data preparation device, an event registration request to the subscription manager-discovery service device based on the profile order, wherein the event registration request comprises the authentication information; 
receiving, by the subscription manager-discovery service device, an event obtaining request from the device, wherein the event obtaining request comprises the information about the application initiating subscription profile downloading in the device; 
comparing, by the subscription manager-discovery service device, the authentication information with the information about the application initiating subscription profile downloading in the device to authenticate the application initiating subscription profile downloading; and 
returning, by the subscription manager-discovery service device, an event record to the device after the authentication succeeds. 
However, in an analogous art, Park’552 discloses
sending, by the subscription manager-data preparation device, an event registration request to the subscription manager-discovery service device based on the profile order, wherein the event registration request comprises the authentication information (Park’552: par. 0233, In the case that the eUICCManagementRequest, profile download request, or profile management request message includes indication information indicating profile download handling or profile management with the SM-DS 140, the SM-SR+130 or the SM-DP+ 120 may request to the SM-DS 140 for event registration through steps 621 and 622. In detail, the SM-SR+ 130 may send the SM-DS 140 a RegisterEventRequest message including profile mapping information (EventID), EID, and server ID (SRID) at step 621 and receive a RegisterEventResponse message including a result code (ResultCode) from the SM-DS 140 at step 622).
receiving, by the subscription manager-discovery service device, an event obtaining request from the device, wherein the event obtaining request comprises the information about the application initiating subscription profile downloading in the device (Park’552: par. 0233, In the case that the eUICCManagementRequest, profile download request, or profile management request message includes indication information indicating profile download handling or profile management with the SM-DS 140, the SM-SR+130 or the SM-DP+ 120 may request to the SM-DS 140 for event registration through steps 621 and 622. In detail, the SM-SR+ 130 may send the SM-DS 140 a RegisterEventRequest message including profile mapping information (EventID), EID, and server ID (SRID) at step 621 and receive a RegisterEventResponse message including a result code (ResultCode) from the SM-DS 140 at step 622).; 
comparing, by the subscription manager-discovery service device, the authentication information with the information about the application initiating subscription profile downloading in the device to authenticate the application initiating subscription profile downloading (Park’552: par. 0235, the SM-DS 140 may verify the protected EID); and 
returning, by the subscription manager-discovery service device, an event record to the device (Park’552: par. 0236, The MS-DS 140 may send the terminal 110 one or more information pairs of EventID and server information (SRID) at step 625). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park’552 with the method and system of Park’728 to include (a) sending, by the subscription manager-data preparation device, an event registration request …; receiving, by the subscription manager-discovery service device, an event obtaining request from the device …; comparing, by the subscription manager-discovery service device, the authentication information with the information about the application …; and returning, by the subscription manager-discovery service device, an event record to the device.  One would have been motivated to transmit the profile package request message including signature value of the public key for the eUICC to the server, so that communication linkage is downloaded in real-time manner (Park’552: abstract, pars. 0002, 0010-0011).
Regarding claim 7, Park’728 discloses the subscription profile downloading method of claim 1. Park’728 further discloses wherein the profile order further comprises Embedded Universal Integrated Circuit Card identification (EID) information obtained by the operator server from the device (Park’728: par. 0071, For the service subscription, the EID corresponding to the unique identification of the eUICC included in the mobile communication terminal may be a unique identification having a globally unique value. When the user 270 subscribes to the mobile communication service, the MNO 250 may receive the EID corresponding to the identification of the eUICC and the ICCID, and make a request for profile download (D/L) to an SM-DP 280 according to the corresponding information) , wherein the (EID) information is identifications (ID) information of an Embedded Universal Integrated Circuit Card (eUICC) in the device (Park’728: par. 0071, For the service subscription, the EID corresponding to the unique identification of the eUICC included in the mobile communication terminal may be a unique identification having a globally unique value. When the user 270 subscribes to the mobile communication service, the MNO 250 may receive the EID corresponding to the identification of the eUICC and the ICCID, and make a request for profile download (D/L) to an SM-DP 280 according to the corresponding information), wherein the authentication request farther comprises the EID (Park’728: par. 0071), wherein the profile order response message comprises an address of the subscription management server (Park’728, When the SM-DP 320 generates the profile and transmits output data related to the generated profile to the MNO 330, the SM-DP 320 may also transmit the Auth code. Further, the SM-DP 320 may transmit information on an address of the SM-DP as indicated by reference numeral 303.)  does not explicitly disclose query ID and wherein the query ID is the profile order matching ID or an event ID.
However, in an analogous art, Park’552 discloses wherein the profile order response message comprises an address of the subscription management server query ID and wherein the query ID is the profile order matching ID or an event ID (Park’552, The SM-DS 140 may send the terminal 110 one or more information pairs of EventID and server information (SRID) at step 625. The server address (SRID) includes the address of the server for processing the corresponding EventID, and the corresponding server may be the SM-DS 140, SM-DP+ 120, or SM-SR+ 130). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park’552 with the method and system of Park’728 to include wherein the profile order response message comprises an address of the subscription management server query ID and wherein the query ID is the profile order matching ID or an event ID. One would have been motivated to transmit the profile package request message including signature value of the public key for the eUICC to the server, so that communication linkage is downloaded in real-time manner (Park’552: abstract, pars. 0002, 0010-0011).
Regarding claim 30, claim 30 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Regarding claim 57, claim 57 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Regarding claim 58, claim 58 is similar in scope to claim 7, and is therefore rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439

October 16th 2022



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439